Title: To Thomas Jefferson from Barré, 23 December 1785
From: Barré, Jean Baptiste Henri
To: Jefferson, Thomas


L’Orient, 23 Dec. 1785. Sends his good wishes for the coming year; he will make every effort to be worthy of TJ’s consideration. Acknowledges TJ’s letter of 2 Oct. 1785, of which he informed Thevenard. The latter replied on the subject of Washington’s portrait but has heard nothing since from TJ: “Je lui avois traduis votre Lettre mot à mot pour Lui faciliter La corespondance.” Desires to hear soon.
